Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/06/2021 has been entered.

Response to Arguments
In response to communication filed on 16 December 2020, applicant amends claims 1, 9, and 11, cancels claims 7, 8, 14, and 15.  The following claims, 1, 3-6, 9, 11-13 are presented for examination.   
Applicant’s arguments, see Pages 6-8, filed December 16, 2020, with respect to the rejection(s) of claim(s) 1, 3-9, 11-15, under 35 USC 102 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly found prior .

Response to Amendments
Applicant’s amendments to claim 9 to recited “transceiver” and cancellation of claim 10, 14, 15 is sufficient to overcome the 35 USC 112 rejection of claims 9-15, rejections set forth in previous office action.  Therefore rejection is withdrawn.




Upon further consideration and based on claim amendments, a new ground of rejection of claims 1, 3-6, 9, 11-13 is set forth below.  




Minor Informalities
Claim 1 recites “a communication module” and claim 9 recites “a communication transceiver”.  For the independent claims 1 and 9 to be consistent with, Examiner suggests amending claim 1 with “a communication transceiver”.  




Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3-6, 9, 11-13 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 2015/0245212 A1, publish date 08/27/2015) in view of Sagot et al. (US2017/0222877 A1, publish date 08/03/2017).

Claims 1, 9:
With respect to claims 1, 9, Kawamura discloses a method of managing an identification system/An identifier management apparatus (a sensor network system, sensor management apparatus, 0030, Figure 1), the method comprising:
(a communication transceiver configured to) receiving an identifier allocation request at a communication module for allocation of an identifier of a sensor device (acquires a control request of the target device from the user, 0014) (user of the sensor can access a sensor, information required to use the sensor is inputted, "user information" as information on the user, a "use condition" desired by the user, and a "sensor condition" as information for designating the type of the sensor, the use of which is desired (hereinafter the use condition and the sensor condition are collectively referred to as a "desired condition"), 0043) (control request, Figure 1) (Figures 5a-5c) which is part of an electrical installation (sensors are already installed at all places, 0008) (The sensor information includes an "installation position", 0038) (coordinates of the installation position may be obtained from the sensor in the case of the sensor having a GPS (Global 
Positioning System), installation position, the installation direction (angle), 0040) (the software module denotes a program for expanding the function of the sensor by being additionally incorporated (installed) in the sensor, 0041); and
 (owner information, sensor information, owner condition, Figure 1) (owner information table which stores the registered owner information, 0038), (owner ID, installation position, sensor type, user level: academic, business operator, general user, sensor ID Figures 2a-2c) (Grant control right, Figure 4, S46),
wherein the identifier includes a customer number used to identify the electrical installation at which the sensor device is positioned, a sensor device name used to identify a type of the sensor device, an electrical installation name used to identify a type of target device with the electrical installation to be sensed by the sensor device, and a classified space name indicating information on a space in the electrical facility in which the sensor device is positioned (the owner ID, the sensor ID, and the owner condition ID, and the like are identifiers allocated by the sensor management apparatus 2, the user level is information indicative of the type of the user such as an "academic", an "business operator", or a "general user", 0039) (user of the sensor can access a sensor, information required to use the sensor is inputted, "user information" as information on the user, a "use condition" desired by the user, and a "sensor condition" as information for designating the type of the sensor, the use of which is desired (hereinafter the use condition and the sensor condition are collectively referred to as a "desired condition"), 0043) (control request, Figure 1) (owner ID, installation position, sensor type, user level: academic, business operator, general user, sensor ID, Figures 5a-5c),
(FIG. 2(c) shows an example of a sensor information table which stores the sensor information for each sensor ID.  The sensor information includes the "owned sensor ID", a "sensor type", an "installation position" of the sensor, "specifications" of the sensor, and a "usable module" indicative of a software module which is incorporated in the sensor and can be used, 0038) (In the case where the incorporation of the module is necessary, the control section 23 acquires the required software module from the module database 21 and downloads the software module to the sensor to thereby expand the function of the sensor (Step S63) and transmits the control command to the sensor (Step S65) thereby possible to provide the user with a use environment in which the user feels as if the user is directly operating the sensor.  With this, in spite of the fact that the monitoring camera is installed by others, it becomes possible to perform operations such as, e.g., changing the orientation or the angle of view of the camera and zooming in on a part in which the user is interested, 0085-0086) (a person installs a movable monitoring camera for monitoring an area for the purpose of crime prevention, and permits other users to temporarily use the monitoring camera, the system performs matching between the owner condition registered by the owner of the monitoring camera and the desired condition requested by the user, and grants the control right of the monitoring camera to the user based on the result of the matching, the user can search for the lost child by controlling, e.g., the orientation and the zoom of the monitoring camera via the Internet, 0094-0096).  

Kawamura does not disclose in response to the movement of the sensor device, further comprising (the controller changes) changing the identifier of the sensor device by deleting the identifier of the sensor device and allocating a new identifier of the sensor device, and wherein a previously allocated identifier is returned from the sensor device as claimed.

However, Sagot et al. teaches network comprises a plurality of concentrators 2,3, having an IP address) distributed along two types of subnets, sensor lines 5 (0012), Each data acquisition unit 1 is associated with at least one seismic sensors 9 (0018, Figure 1), a network comprising a plurality of subnets, each subnet has to be configured, i.e. a distinct subnet identifier has to be associated with (i.e. allocated to) each subnet (0022), in response to the movement of the sensor device (addition and removal of concentrators and cable cuts: existing subnets can be modified or removed, and new subnets can be added, to install new concentrators, or also remove or move existing concentrators, 0021), further comprising changing the identifier of the sensor device by deleting the identifier of the sensor device and allocating a new identifier of the sensor device, and wherein a previously allocated identifier is returned from the sensor device (If the subnet master 30 no longer uses the subnet identifier, then in step 76 it preferably sends a LEAVE frame to the subnet server.  When receiving the LEAVE frame, the subnet server releases the subnet identifier.  Thus the subnet identifier can be reused more quickly than waiting for the end of a validity period (timeout), 0064).

Kawamura and Sagot et al. are analogous art because they are from the same field of endeavor of electrical installation.

It would have been obvious to one skilled in the art before the effective filing date of the claimed invention to use Sagot et al. in Kawamura for in response to the movement of the sensor device, further comprising changing the identifier of the sensor device by deleting the identifier of the sensor device and allocating a new identifier of the sensor device, and wherein a previously allocated identifier is returned from the sensor device as claimed for purposes of enhancing the efficiency of the sensor network system of Kawamura by allowing an efficient adaption to changes in networks (see Sagot et al. Abstract, 0028).

Claims 3, 11:
With respect to claims 3, 11, Kawamura discloses wherein a notification of a change of the identifier is transferred to the sensor device through a data collection device collecting sensor data from the sensor device (sensor management apparatus, senor database, Figure 1) (the control section 23 generates a control command (instruction) corresponding to the control request (Step S64), and transmits the control command to the sensor (Step S65), 0085).

Claim 4:
With respect to claim 4, Kawamura discloses wherein the changing comprises:
 (notifies the control section 23 that the user is permitted to control the target sensor, a method which transmits the information on the target sensor (the sensor ID and the like) to the terminal 3 of the user, a method which transmits a digital certificate indicative of the control right of the target sensor to the terminal 3 of the user, or a method which transmits a dedicated application for controlling the target sensor to the terminal 3 of the user may be used, 0048) (Figure 1, 23) (grant control, notify control section of permission, Figure 4, s46, s47) (transmit control command to sensor, Figure 7, s65).

Claims 5, 12:
With respect to claims 5, 12, Kawamura discloses wherein the sensor device name and the electrical installation name are defined based on a same identification reference method (sensory condition ID, Figure 5(a), sensory type, Figure 5(c), user level: Academic, Business, General, Figure 5(b).

Claims 6, 13:
With respect to claims 6, 13, Kawamura discloses wherein the electrical installation name and the classified space name are determined based on a range in the electrical facility to be sensed by the sensor device (academic, business operator, general user, control request range, Figures 5a-5c).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, (see PTO-Form 892)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helai Salehi whose telephone number is 571-270-7468.  The examiner can normally be reached on Monday - Friday from 9 am to 5 pm., every other Friday off.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Jeff Pwu, can be reached on 571-272-6798.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/HELAI SALEHI/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433